DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Receipt of Applicant’s Amendment filed 01/14/2021 is acknowledged.  Claims 1-20 are pending in the application.  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claim(s) 1-4, 6-13 and 15-19 are rejected under the first inventor to file provisions of the AIA  35 U.S.C. 103 (a) as being unpatentable over the combination of Kadam (Pub. No. US 2019/0079759 A1; hereinafter referred to as Kadam), in view of Shani et al. (Patent No. US 10,102,105 B2; hereinafter referred to as Shani), and in futher view of Guenther et al. (Patent No. US 10,853,231 B2; hereinafter referred to as Guenther).
As per claim 1, Kadam discloses a software change tracking system, comprising: 
one or more processors; and one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors (See Fig. 1), cause the one or more processors to:
identify a first software code block; identify a second software code block (See paragraphs [0003] and [0015] – identify differences); determine a first complexity value associated with the first software code block; determine a second complexity value associated with the second software code block (See paragraph [0025] – determines cyclomatic complexity score per code block); determine, based at least in part on the first complexity value and the second complexity value, a difference in complexity value between the first complexity value and the second complexity value; store the difference in complexity value in association with an identifier of the second software code block (See paragraph [0025] – compares complexity, stores, and generates report based on identifiers).
Although Kadam provides a “difference” determination (See Fig. 1); Kadam does not explicitly states - determine one or more differences between the first software code block and the second software code block; identify that the second software code block is associated with a software team; generate a report indicating the difference in complexity value and indicating the software team.
Shan discloses the determination of code complexity scores, which includes differences between code blocks - determine one or more differences between the first software code block and the second software code block (See Figs. 3-7 – differences).
Guenther discloses detection and correction of coding errors in software development, which includes identifying multiple code blocks associated with software team and generating report including complexity score and team - identify that the second software code block is associated with a software team; generate a report indicating the difference in complexity value and indicating the software team (See Figs. 7-9 and column 7, lines 32 – including cyclomatic complexity).
Kadam, Shani and Guenther are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Kadam’s cyclomatic complexity scores for code blocks, and combine it with Shan’s complexity score determination, which includes code association with development team; and further incorporating Guenther’s report, which includes analyzing source code of programming language to determine code violations; thus, enhancement of operable functionality for software programs is attained, by supporting process and difficulties with development tools that analyze code to avoid defects, and by inspecting source code so as to identify potential difficulties and apply code optimization techniques, while tracking development teams performance, so code can be cleaned and responsible developers can be educated to reduce code issues (See Kadam’s, Shan’s and Guenther’s abstracts).

As per claim 2, Kadam, Shan and Guenther disclose the software change tracking system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Guenther discloses wherein the computer-executable instructions further cause the one or more processors to: determine a third software code block that is affected by the second software code block, wherein the report indicates the third software block (See Figs. 7-9, 13-14; also column 6, lines 31-65 – code principle and other code violations).

As per claim 3, Kadam, Shan and Guenther disclose the software change tracking system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103).
Although Kadam provides identifiers that associate code with metrics such as developer’s name per code block (See paragraph [0025]; and also discloses time period, and evaluation of changes including modified complexity scores (See paragraphs [0003], [0033] and Fig. 2); and generates report (See rejection above); Kadam does not explicitly states “team” - the computer-executable instructions further cause the one or more processors to: associate the software team with the identifier of the second software code block; identify a time period over which to determine a change in complexity associated with the software team; determine, based at least in part on the difference in complexity value, the change in complexity associated with the software team; and generate a report indicating the change in complexity associated with the software team.
Shan discloses the determination of code complexity scores, which includes identifying teams that are associated with code blocks - wherein the second software code block is associated with a software team, the computer-executable instructions further cause the one or more processors to: associate the software team with the identifier of the second software code block (See Fig. 5 and Fig. 7, and column 8, line 54 – identifies team; also changes or modifications); identify a time period over which to determine a change in complexity associated with the software team over the time period; determine, based at least in part on the difference in complexity value, the change in complexity associated with the software team; and the report indicating the change in complexity associated with the software team (See Figs. 5 and 7; also see Guenther’s Figs. 7-9).
Kadam, Shani and Guenther are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Kadam’s cyclomatic complexity scores for code blocks, and combine it with Shan’s complexity score determination, which includes code association with development team; and further incorporating Guenther’s report, which includes analyzing source code of programming language to determine code violations; thus, enhancement of operable functionality for software programs is attained, by supporting process and difficulties with development tools that analyze code to avoid defects, and by inspecting source code so as to identify potential difficulties and apply code optimization techniques, while tracking development teams performance, so code can be cleaned and responsible developers can be educated to reduce code issues (See Kadam’s, Shan’s and Guenther’s abstracts).

As per claim 4, Kadam, Shan and Guenther disclose the software change tracking system of claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the computer-executable instructions further cause the one or more processors to: determine a second difference in complexity value associated with a third software code block, the third software code block, wherein the change in complexity associated with the software team is further based at least in part on the second difference in complexity value (See paragraph [0025] – determines differences in complexity values between plurality of code blocks, and with the inclusion of modified complexity values).
	As specified in the claim rejection above, Kadam does not explicitly states - associated with the software team.
	Shan discloses - associated with the software team (See Figs. 5-7).
Kadam and Shan are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Kadam’s cyclomatic complexity scores for code blocks, and combine it with Shan’s complexity score determination, which includes code association with development team; thus, enhancement of operable functionality for software programs is attained, by supporting process and difficulties with development tools that analyze code to avoid defects, and by inspecting source code so as to identify potential difficulties and apply code optimization techniques, while tracking development teams performance (See Kadam’s and Shan’s abstracts).

As per claim 6, Kadam, Shan and Guenther disclose the software change tracking system of claim 5 (See claim 5 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Shan discloses wherein the one or more resources comprise at least one of quality assurance resources or software developer resources (See Figs. 4 and 7).

As per claim 7, Kadam, Shan and Guenther disclose the software change tracking system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Shan disclose wherein the computer-executable instructions further cause the one or more processors to: determine that there is a change in arguments of the second software code block relative to the first software code block; and store the change in the arguments associated with the identifier of the second software code block (See Fig. 7 – identify changes).

As per claim 8, Kadam, Shan and Guenther disclose the software change tracking system of claim 7 (See claim 7 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Shan discloses wherein the computer-executable instructions further cause the one or more processors to: determine, based at least on the change in the arguments, a number of software code blocks affected by the second software code block (See Figs. 3 and 5, column 9, lines 8-24 – code blocks affected).

Claims 9-13 are essentially the same as claims 1-4 and 6-8 except they set forth the claimed invention as a method with the inclusion of determining and comparing cyclomatic complexity scores (See rejection above) and are rejected with the same reasoning as applied hereinabove.

Claims 15-19 are essentially the same as claims 1-4 and 6-8 except they set forth the claimed invention as broader system and are rejected with the same reasoning as applied hereinabove.
		
Allowable Subject Matter
7.	Claims 5, 14 and 20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.  The prior art of record fails to disclose the limitations: "identify one or more resources associated with the software team; determine, based at least in part on the change in complexity associated with the software team, that the one or more resources are to be modified; and recommend modification of the one or more resources” as specified by the claim.
						
Response to Arguments
8. 	Applicant's arguments have been considered but are moot in view of new ground(s) of rejection. In these arguments applicant relies on the amended claims and not the original ones.  See above rejections under 35 USC § 103 for response to arguments. 

9.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a).Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        03/10/2021.